Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 132*—simplicity of tool as relieving from duty to inspect. A maul for driving boards into the earth is a simple tool so that no duty is imposed upon the master to inspect it for defects. 2. Master and servant, § 132*—sufficiency of repair and inspection of tool. Evidence held not only to negative any knowledge on the part of the master that a maul used for driving boards was defective and unsafe when direction was given to use it, but affirmatively to show that the maul had been recently repaired and that the master had every reason to believe It to be in a reasonably safe condition for use.